ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM November 14, 2013 Lindsey Coffey T +1 F +1 lindsey.coffey@ropesgray.com VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Attn:Vincent DiStefano, Esq. Re: Westchester Capital Funds (the “Trust” or “Registrant”) Responses to Comments on Pre-Effective Amendment No. 1 File Nos. 333-187583 and 811-22818 Dear Mr. DiStefano: On September 24, 2013, you provided oral comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) to Lindsey Coffey of Ropes & Gray LLP, counsel to the Registrant, regarding Pre-Effective Amendment No. 1 under the Securities Act of 1933, as amended (the “Securities Act”) and Amendment No. 1 under the Investment Company Act of 1940, as amended (the “1940 Act”), to the Registrant’s Registration Statement on Form N-1A/A (“Amendment No. 1”) relating to WCM Alternatives: Event-Driven Fund (the “Fund”). The following sets forth the Registrant’s responses to the Staff’s comments. These responses will be reflected, to the extent applicable, in a Pre-Effective Amendment to the Registrant’s Registration Statement (the “Amendment”).Capitalized terms not defined herein shall have the same meanings ascribed to them in the Amendment No. 1. PROSPECTUS Fund Summary Investment Objective (page 1) 1. Comment: The Fund’s investment objective is “to provide attractive risk-adjusted returns with minimal volatility in virtually all market environments.” Please (i) define “risk-adjusted” and (ii) delete “attractive” and “minimal volatility.”Please also delete the sentence that follows the investment objective: “[t]here can be no assurance that the Fund will achieve its investment objective.” ROPES & GRAY LLP - 2 -
